Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

			      ATTACHMENT TO ADVISORY ACTION
	Newly recited limitations (.e. particular pH range and particular ratio of the filler and the polymeric binder) not found in any of the examined claims would raise new issues that would require further search and consideration and thus the after final amendments will not be entered.
	It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously cancelled claims (MPEP 714.13).
	Applicant’s arguments including unexpected result based on the after final amendments being denied of entry would have little probative value at this time.  Also, see the responses given in the Final rejection as to unexpected result.
It deemed that applicants admits that SMA copolymer taught by Srinivasan would fall within scope of the claimed polymeric binder.
	Now, applicant asserts that a combination of Srinivasan and Belmares et al would be improper since Srinivasan teaches a fibrous body formed of fibrous material and polymeric binder as opposed to a fibrous coating composition of Belmares et al.  
	But, Srinivasan and Belmares et al teach a similar chemistry and the major difference between the asserted fibrous body and fibrous coating would be a size (i.e. a final product of the fibrous body would be thicker than the fibrous coating inherently).

Also, see KSR International v. Teleflex, Inc. 550 U.S. at 419-20, where the Court observed that (italics added):
In determining whether the subject matter of a … claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.  What matter is the objective of the claim.  If the claim extends to what is obvious, it is … [unpatentable[ under § 103.  One of the ways in which a patent’s subject matter can be proved obvious is by noting that there existed at the time of the invention a known problem for which there was an obvious solution encompassed by the patent’s claims.
	Thus, utilization of an alkaline pH and advantages thereof taught by Srinivasan in Belmares et al would be obvious to one skilled in the art at the time of the invention.
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As to applicant’s assertions as to the rejection over Belmares et al and Srinivasan, and further in view of Lantz et al and/or Klages et al: Applicant’s assertions 
	All rejections are maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






THY/May 24, 2021                                                 /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762